DETAILED ACTION

This action is a response to an application filed 11/18/19 in which claims 1-11, 23-28 and 34-36 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, HiSilicon “Considerations on ‘wake-up singal’ for eFeMTC, herein Huawei
As to claim 1, Huawei teaches a data transmission method comprising: 
determining whether a terminal is in an idle mode and/or an inactive mode (Huawei section 2 wake-up signal for idle mode paging the basic usage of the paging message in idle mode is to wake a UE); and 
sending a wake-up signaling to the terminal when the terminal is in the idle mode and/or the inactive mode (Huawei section 2 transmit a wake up signal  to the UE) 
As to claim 24, Huawei teaches a data transmission method comprising: 
in an idle mode and/or an inactive mode, receiving a wake-up signaling sent by a base station (Huawei section 2 transmit a wake up signal  to the UE) ; and 
(Huawei section 2 decode a MPDCCH)

As to claim 3, Huawei teaches the transmission method according to claim 1, wherein the wake-up signaling comprises:
 identification information of the terminal (Huawei section 2 the message includes one paging UE IE which may be ta IMSI); 
the identification information is preset identification information of the terminal or identification information of a group in which the terminal is located (Huawei section 2 the message includes one paging UE IE which may be ta IMSI);

As to claim 4, Huawei teaches the data transmission method according to claim 3, wherein the identification information is preset information or a variant of the preset information (Huawei section 2 the message includes one paging UE IE which may be ta IMSI);
 the preset information comprises one of International Mobile Subscriber Identity (IMSI), Serving-Temporary Mobile Subscriber Identity (S-TMSI), Temporary Mobile Subscriber Identity (TMSI), Packet-Temporary Mobile Subscriber Identity (P-TMSI), Resume ID and Configured ID (Huawei section 2 the message includes one paging UE IE which may be ta IMSI);
the Configured ID is configured via a Radio Resource Control (RRC) release signaling or a suspend signaling; 
the variant of the preset information is obtained in one of ways that comprise intercepting some bytes in the preset information, obtaining a remainder by dividing the preset information by a preset value, obtaining a hash function transformation identity (HashedID) by performing hash function transformation of the preset information, and intercepting some bytes in the HashedID.  

As to claim 5, Huawei teaches the data transmission method according to claim 3, wherein the wake-up signaling further comprises system information change indication information (Huawei section 2 paging in idle mode is used to indicate a system information update)

As to claim 6, Huawei teaches the data transmission method according to claim 5, wherein when the wake-up signaling comprises the system information change indication information, the base (Huawei section 2 paging in idle mode is used to indicate a system information update (not separate message for change of system information)

As to claim 25, Huawei teaches the data transmission method according to claim 24, wherein the step of performing the processing operation corresponding to the wake-up signaling according to the wake-up signaling, comprises: 
determining whether the wake-up signaling comprises identification information of a terminal (Huawei section 2 the wakeup signal is scrambled with a P-RNTI);
 when the wake-up signaling comprises the identification information of the terminal, monitoring a physical downlink control channel (PDCCH) and/or receiving a corresponding paging message on a resource scheduled by the PDCCH (Huawei if the UE detects a wakeup signal for the UE group it belongs to it will further detect the P-RNTI scramabled MPDCCH); 
when the wake-up signaling does not comprise the identification information of the terminal, the terminal continuing to maintain a state, the state being a state of the terminal before receiving the wake-up signaling, or not monitoring the PDCCH at a time indicated by at least one paging frame (PF) and a paging opportunity (PO) in the same discontinuous reception (DRX) cycle after receiving the wake-up signaling (Huawei section 2 otherwise it will continue to sleep);  Page 5 of 8Application No. 16/613,649Preliminary Amendment 
Attorney Docket Number C4201.10016US01 wherein the identification information is preset identification information of the terminal or identification information of a group in which the terminal is located (Huawei section 2 the message includes a UE ID which may be a IMSI)

As to claim 26, Huawei teaches the data transmission method according to claim 25, wherein the identification information is preset information or a variant of the preset information; 
the preset information comprises one of International Mobile Subscriber Identity (IMSI), Serving-Temporary Mobile Subscriber Identity (S-TMSI), Temporary Mobile Subscriber Identity (TMSI), Packet-Temporary Mobile Subscriber Identity (P-TMSI), Resume ID and Configured ID; the Configured ID is configured via a Radio Resource Control (RRC) release signaling or a suspend signaling (Huawei section 2 the message includes a UE ID which may be a IMSI)

As to claim 27, Huawei teaches the data transmission method according to claim 25, further comprising: 
determining whether the wake-up signaling comprises system information change indication information (Huawei section 2 paging indicates a system information update)
 when the wake-up signaling comprises the system information change indication information, after the terminal receives the wake-up signaling, the terminal receiving updated system information sent by the base station at a first preset resource location (Huawei section 2 decode the message containing system update and parameters modification)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Jang (Pub. No.: 2006/0111127), herein Jang.
As to claim 2, Huawei teaches the data transmission method according to claim 1, 

Huawei does not teach


determining whether there is a paging message to be sent to the terminal; and 
when there is a paging message to be sent to the terminal, sending the wake-up signaling to the terminal.  

However Jang does teach

	wherein the step of sending the wake-up signaling to the terminal, comprises: 
determining whether there is a paging message to be sent to the terminal (Jang [0043] setting an indicator in the broadcast channel to indicate whether a paging indicator channel is transmitted; and transmitting the broadcast channel including the set indicator to a mobile communication terminal); and 
when there is a paging message to be sent to the terminal, sending the wake-up signaling to the terminal (Jang [0045] For example, since the indicator indicating whether the PICH is transmitted or not is included in the periodically transmitted BCH, the mobile communication terminal can wake up based on the indicator indicating whether the PICH is transmitted or not)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Jang, because Jang [0023] teaches us a system and method for transmitting/receiving paging information in a mobile communication system which is capable of reducing power consumption when a mobile communication terminal is in an idle state, by adding an indicator for transmission through a BCH (Broadcast Channel) that indicates whether or not paging information (Paging Indicator Channel) is transmitted through a Paging Indicator Channel (PICH).



As to claim 7, the combination of Huawei and Jang teach the data transmission method according to claim 3, wherein the wake-up signaling further comprises an indicator (Jang [0043] setting an indicator in the broadcast channel to indicate whether a paging indicator channel is transmitted ;)
the indicator is configured to indicate whether there is a paging message and/or a physical downlink control channel (PDCCH) to be transmitted in a discontinuous reception (DRX) cycle after the terminal receives the wake-up signaling (Jang [0043] setting an indicator in the broadcast channel to indicate whether a paging indicator channel is transmitted;)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Jang for the same reasons stated in claim 2. 


As to claim 28, the combination of Huawei and Jang teach the data transmission method according to claim 25, further comprising: 
determining whether the wake-up signaling comprises an indicator which is configured to indicate whether there is a paging message and/or a PDCCH to be transmitted in the DRX cycle after the terminal receives the wake-up signaling (Jang [0043] setting an indicator in the broadcast channel to indicate whether a paging indicator channel is transmitted ;)
 
when the wake-up signaling comprises the indicator and the indicator indicates that there is no paging message and/or PDCCH to be transmitted in the DRX cycle after the wake-up signaling, the terminal continuing to maintain a state, the state being a state of the terminal before receiving the wake-up signaling, or, 
the terminal not monitoring the PDCCH and/or not receiving Page 6 of 8Application No. 16/613,649Preliminary Amendment Attorney Docket Number C4201.10016US01 the corresponding paging message in the same DRX cycle after receiving the wake-up signaling (Jang [0032] if the indicator is 0 the mobile station does not receive the PICH) or, 

when the wake-up signaling comprises the indicator and the indicator indicates that there is a paging message and/or PDCCH to be transmitted in the DRX cycle after the wake-up signaling, monitoring the PDCCH and/or receiving the corresponding paging message on a resource scheduled by PDCCH.  (Jang [0032] indicator is 1 the terminal receives paging information)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Jang for the same reasons stated in claim 2. 


Claims 8, 23, 34, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, Jang and Akkarakaran Patent No.: 9, 832,754, herein Akkarakaran.

As to claim 8, Huawei teaches us the data transmission method according to claim 1, 


Huawei does not teach

wherein the step of sending the wake-up signaling to the terminal, comprises: 
sending the wake-up signaling to the terminal on multiple beams by using beam sweeping
However Akkarakaran does teach

wherein the step of sending the wake-up signaling to the terminal, comprises: 
sending the wake-up signaling to the terminal on multiple beams by using beam sweeping (Akkarakaran column 9 lines 63-66 Accordingly, one or more devices of wireless network 100 are adapted according to concepts herein to employ robust and efficient paging techniques facilitating the use of beamforming in association with high frequency communications column 9 lines 57-58 In accordance with aspects of the disclosure, devices of wireless network 100 implement paging, such as to wake up idle/sleep-mode ones of UEs 115)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Akkarakaran, because Akkarakaran column 9 lines 1-4 teaches us beamforming might be performed (e.g., at Tx and/or Rx antennas) in an attempt to counteract the signal attenuation or to provide directional beams in order to best utilize the channel.


As to claim 23, the combination of Huawei and Akkarakaran
 teach the base station comprising:
 a memory, a processor and a computer program stored on the memory and executable by the processor (Akkarakaran Fig. 2 105 memory, processor); 
wherein the processor executes the computer program to implement steps of the data transmission method according to claim 1 (Akkarakaran Fig. 2 105 memory, processor and (Huawei section 2 wake-up signal for idle mode paging the basic usage of the paging message in idle mode is to wake a UE); ); 
 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Akkarakaran for the same reasons stated in claim 8.


As to claim 34, the combination of Huawei and Akkarakaran
 teach the terminal comprising: 
a memory, a processor and a computer program stored on the memory and executable by the processor Akkarakaran Fig. 2 115 memory, processor);  
(Akkarakaran Fig. 2 105 memory, processor and (Huawei section 2 wake-up signal for idle mode paging the basic usage of the paging message in idle mode is to wake a UE and Akkarakaran column 19 lines 17-25 a computer readable media to carry out the functions of the invention );   
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Akkarakaran for the same reasons stated in claim 8.

As to claim 35, the combination of Huawei and Akkarakaran
 teach a computer readable storage medium storing a computer program, wherein the computer program is executed by a processor to implement steps of the data transmission method according to claim 1 (Akkarakaran column 19 lines 17-25 a computer readable media to carry out the functions of the invention );   
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Akkarakaran for the same reasons stated in claim 8.

 
As to claim 36, the combination of Huawei and Akkarakaran
 teach a computer readable storage medium storing a computer program; wherein the computer program is executed by a processor to implement steps of the data transmission method according to claim 24 (Akkarakaran column 19 lines 17-25 a computer readable media to carry out the functions of the invention );   
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Akkarakaran for the same reasons stated in claim 8.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei
And Feuersaenger et al 2015/0003311, herein Feuersaenger.

As to claim 9, Huawei teaches the data transmission method according to claim 1, 

Huawei does not teach
wherein the step of sending the wake-up signaling to the terminal, comprises: 
sending the wake-up signaling to the terminal at a preset time
wherein the preset time comprises: 
a paging opportunity (PO) start time or a predetermined time before the PO start time

wherein the predetermined time is predefined by a network or configured by the base station


However Feuersanenger does teach 

wherein the step of sending the wake-up signaling to the terminal, comprises: 
sending the wake-up signaling to the terminal at a preset time (Feuersaenger [0269] wake-up message transmitted in the paging occasion) 
wherein the preset time comprises: 
a paging opportunity (PO) start time or a predetermined time before the PO start time (Feuersaenger r [0269] wake-up message transmitted in the paging occastion) 
wherein the predetermined time is predefined by a network or configured by the base station (Feuersaenger  [0097] The UE needs to wake up for one paging occasion per DRX cycle (default predetermined by the network), the paging occasion being one subframe)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Feuersaenger, because Feuersaenger teaches us [0149] As with the mobile 

As to claim 10, the combination of Huawei and Jang teach the data transmission method according to claim 1, wherein after the step of sending the wake-up signaling to the terminal, the method further comprises:
 sending a physical downlink control channel (PDCCH) and/or a paging message to the terminal (Jang [0045] wake up based on the indicator and Fig. 3 S340 receive corresponding page)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Jang for the same reasons stated in claim 1. 


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, Jang and Akkarakaran.


As to claim 11, the combination of Huawei, Jang and Akkarakaran teach the data transmission method according to claim 10, wherein the step of sending the PDCCH and/or the paging message to the terminal, comprises: 
sending the PDCCH and/or the paging message to the terminal on multiple beams by using beam sweeping (Akkarakaran column 9 lines 63-66 Accordingly, one or more devices of wireless network 100 are adapted according to concepts herein to employ robust and efficient paging techniques facilitating the use of beamforming in association with high frequency communications column 9 lines 57-58 In accordance with aspects of the disclosure, devices of wireless network 100 implement paging, such as to wake up idle/sleep-mode ones of UEs 115)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE

Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467